Case 1:19-cv-00286-RJJ-PJG ECF No. 101 filed 07/31/20 PageID.3083 Page 1 of 4




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: July 31, 2020




Mr. Thomas Dorwin
U.S. District Court
for the Western District of Michigan at Marquette
202 W. Washington Street
P.O. Box 698
Marquette, MI 49855-0000

                     Re: Case No. 19-1959, Melissa Buck, et al v. Robert Gordon, et al
                         Originating Case No. : 1:19-cv-00286

Dear Clerk,

   Enclosed is a copy of the mandate filed in this case.

                                                  Sincerely yours,

                                                  s/Maddison R Edelbrock
                                                  For Robin Johnson

cc: Mr. Garrard Russ Beeney
    Mr. William Bloomfield
    Jacob Coate
    Ms. Leslie Jill Cooper
    William Haun
    Mr. Jay D. Kaplan
    Mr. Daniel S. Korobkin
    Ms. Ann Elizabeth Ostrager
    Mr. Nicholas Robert Reaves
    Mr. Mark Rienzi
    Mr. Jason William Schnier
    Ms. Leila Rashida Siddiky
    Ms. Lori Halstead Windham
Case 1:19-cv-00286-RJJ-PJG ECF No. 101 filed 07/31/20 PageID.3084 Page 2 of 4




Enclosure
Case 1:19-cv-00286-RJJ-PJG ECF No. 101 filed 07/31/20 PageID.3085 Page 3 of 4



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                             ________________

                                               No: 19-1959
                                             ________________

                                                                      Filed: July 31, 2020

MELISSA BUCK; CHAD BUCK; SHAMBER FLORE

                Plaintiffs

ST. VINCENT CATHOLIC CHARITIES,

Plaintiff-Appellee,

v.

ROBERT GORDON, in his official capacity as Director of the Michigan Department of Health
and Human Services; HERMAN MCCALL, in his official capacity as the Executive Director of
the Michigan Children's Services Agency; DANA NESSEL, in her official capacity as Attorney
General of Michigan; ALEX M. AZAR, II, in his official capacity as the Secretary of the United
States Department of Health and Human Services; UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES

                Defendants

and

KRISTY DUMONT; DANA DUMONT

                Amicae Curiae - Appellants



                                              MANDATE

     Pursuant to the court's disposition that was filed 05/11/2020 the mandate for this case hereby

issues today.
Case 1:19-cv-00286-RJJ-PJG ECF No. 101 filed 07/31/20 PageID.3086 Page 4 of 4




COSTS: None
